 Case 2:01-cr-80361-GCS ECF No. 334 filed 06/23/20     PageID.1653   Page 1 of 6




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                 Case No. 01-80361
v.
                                                 Hon. George Caram Steeh
DANIEL TYRONE MCNEIL,

     Defendant.
______________________________/

                ORDER DENYING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF NO. 331)

       Defendant Daniel Tyrone McNeil seeks compassionate release as a

result of statutory changes promulgated in the First Step Act of 2018. For

the reasons explained below, the court concludes that McNeil is not eligible

for relief.

                               BACKGROUND FACTS

       After a jury trial, McNeil was convicted of bank robbery (in violation of

18 U.S.C. § 2113(a)), using, carrying and brandishing a firearm during and

in relation to a crime of violence (in violation of 18 U.S.C. § 924(c)(1)(A)(i)

and (ii)), and aiding and abetting the use and carrying of a destructive

device during and in relation to a crime of violence (in violation of 18 U.S.C.

§ 924(c)(1)(A) and (B)(ii)). The court ultimately sentenced him to sixty
                                          -1-
 Case 2:01-cr-80361-GCS ECF No. 334 filed 06/23/20    PageID.1654   Page 2 of 6




months of imprisonment for the bank robbery and a consecutive term of

thirty years for the two § 924(c) offenses, which were merged. The Sixth

Circuit affirmed McNeil’s conviction and 35-year sentence. ECF No. 210.

McNeil has served approximately 19 years of his sentence and his

projected release date is March 13, 2031. McNeil requests that the court

reduce his sentence to time served.

                             LAW AND ANALYSIS

   I.     Legal Standard

        Ordinarily, a district court “may not modify a term of imprisonment

once it has been imposed.” 18 U.S.C. § 3582(c). One limited exception to

this rule is known as “compassionate release.” The court’s authority to

grant Defendant’s request for compassionate release is governed by 18

U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018. This

section allows for judicial modification of an imposed term of imprisonment

when three criteria have been met: (1) the defendant has first exhausted all

administrative remedies with the Bureau of Prisons or at least allowed the

BOP 30 days to act on his request before seeking compassionate release

on his own motion; (2) extraordinary and compelling reasons warrant such

a reduction; and (3) the reduction is consistent with the applicable policy

statements issued by the Sentencing Commission and the court has

                                          -2-
 Case 2:01-cr-80361-GCS ECF No. 334 filed 06/23/20            PageID.1655      Page 3 of 6




considered the factors set forth in section 3553(a). 18 U.S.C. §

3582(c)(1)(A)(i).

       “Extraordinary and compelling reasons” for a sentence reduction are

set forth in USSG § 1B1.13 and the accompanying application notes.

These reasons include medical conditions such as a terminal illness or a

serious physical or cognitive impairment, the advanced age and poor

health of the defendant, or the death of the caregiver for the defendant’s

children. USSG § 1B1.13, cmt. 1. Pertinent here, there is also a “catch-all”

provision encompassing “other” extraordinary and compelling reasons “[a]s

determined by the Director of the Bureau of Prisons.”1 Id. In addition to

demonstrating extraordinary and compelling reasons, the defendant must

not be a danger to the safety of any other person or to the community and

the court must consider the sentencing factors set forth in 18 U.S.C.

§ 3553(a). See USSG § 1B1.13.




       1
        This policy statement is consistent with the previous procedure for seeking
compassionate release, which required the BOP to seek relief on behalf of a defendant.
The First Step Act amended the procedure so that defendants could file motions for
compassionate release themselves. Given this change, some courts have concluded
that they are not limited to considering reasons “[a]s determined by the Director of the
Bureau of Prisons.” See, e.g., United States v. Maumau, 2020 WL 806121, at *4 (D.
Utah Feb. 18, 2020) (“Under the First Step Act, it is for the court, not the Director of the
Bureau of Prisons, to determine whether there is an ‘extraordinary and compelling
reason’ to reduce a sentence.”).

                                                -3-
 Case 2:01-cr-80361-GCS ECF No. 334 filed 06/23/20   PageID.1656   Page 4 of 6




   II.      Exhaustion

          On April 10, 2020, McNeil submitted a request seeking

compassionate release to the warden of his facility. He states that he did

not receive a response within thirty days. Accordingly, as the government

appears to acknowledge, McNeil has satisfied the exhaustion requirement

and the court may consider his motion. See United States v. Alam, __ F.3d

__, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020).

   III.     Extraordinary and Compelling Reasons

          McNeil argues that extraordinary and compelling reasons support

compassionate release because (1) the First Step Act amended 18 U.S.C.

§ 924(c) to preclude the “stacking” of sentences for multiple violations of

§ 924(c) charged in the same indictment; (2) his sentence is excessive; and

(3) he has demonstrated rehabilitation. McNeil contends that under the

First Step Act, he would have received a shorter sentence if he were

sentenced today.

          Some courts have determined that the First Step Act’s amendment

eliminating the stacking of 25-year sentences under § 924(c)(1)(C)

constitutes an extraordinary and compelling reason justifying

compassionate release under § 3582(c)(1)(A). See, e.g., United States v.

Maumau, 2020 WL 806121 (D. Utah Feb. 28, 2020); United States v.

                                          -4-
 Case 2:01-cr-80361-GCS ECF No. 334 filed 06/23/20   PageID.1657   Page 5 of 6




Decator, 2020 WL 1676219 (D. Md. Apr. 6, 2020). However, these

decisions do not support compassionate release in McNeil’s case, because

he was not sentenced under § 924(c)(1)(C), and the First Step Act

amendments did not modify the statutory provisions under which he was

sentenced. The First Step Act amended 18 U.S.C. § 924(c)(1)(C), which

previously allowed multiple “stacked” 25-year sentences for successive

violations of § 924(c) charged in the same indictment. See Deal v. United

States, 508 U.S. 129 (1993); First Step Act of 2018, Pub. L. No.115-391,

§ 403, 132 Stat. 5194, 5221-22 (2018). McNeil was not sentenced to any

“stacked” terms under § 924(c)(1)(C). Rather, he was sentenced to the

mandatory minimum 30-year sentence for using a destructive device during

a crime of violence, under § 924(c)(1)(B)(ii). The First Step Act did not

change the penalty set forth in this provision. Therefore, neither the alleged

change in the law nor McNeil’s lengthy sentence constitute an extraordinary

and compelling reason supporting compassionate release.

      McNeil also suggests that his rehabilitation weighs in favor of

compassionate release. Although the court commends McNeil’s efforts, it is

precluded from granting compassionate release based upon rehabilitation

alone. 28 U.S.C. § 994(t) (“Rehabilitation of the defendant alone shall not

be considered an extraordinary and compelling reason.”). Because McNeil

                                         -5-
 Case 2:01-cr-80361-GCS ECF No. 334 filed 06/23/20               PageID.1658    Page 6 of 6




has not articulated extraordinary and compelling reasons under 18 U.S.C. §

3582(c)(1)(A)(i), he is not eligible for compassionate release.

                                   CONCLUSION

      IT IS HEREBY ORDERED that McNeil’s motion for compassionate

release (ECF No. 331) is DENIED.

Dated: June 23, 2020

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                June 23, 2020, by electronic and/or ordinary mail and also on
                   Daniel T. McNeil #29457-039, FMC Lexington, Federal
                  Medical Center, P.O. Box 14500, Lexington, KY 40512.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                                -6-
